                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     PETER STROJNIK,                                     Case No. 19-cv-04619-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY
                                                    v.                                       ACTION SHOULD NOT BE
                                  10
                                                                                             DISMISSED
                                  11     HOMESTEAD INN LLC,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Peter Strojnik filed this action on August 9, 2019. Dkt. No. 1. Pursuant to

                                  14   the initial case management scheduling order and General Order 56, Mr. Strojnik’s last day to

                                  15   complete service on defendant Homestead Inn LLC (“Homestead”) or to file a motion for

                                  16   administrative relief from the service deadline was October 8, 2019. Dkt. No. 2. The docket does

                                  17   not indicate that Mr. Strojnik has completed service or shown good cause for extending the

                                  18   deadline, or that Homestead has waived service of summons.

                                  19          Accordingly, Mr. Strojnik shall appear before this Court on January 14, 2020 at 10:00

                                  20   a.m. in Courtroom 2, Fifth Floor, 280 South First Street, San Jose, California 95113 and show

                                  21   cause why this action should not be dismissed without prejudice for failure to timely complete

                                  22   service of process and for failure to prosecute. If Mr. Strojnik contests dismissal, he shall file a

                                  23   response to this order no later than January 9, 2020 explaining why the action should not be

                                  24   dismissed.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 2, 2020

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
